Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered March 2, 2010, denying respondent’s motion to dismiss the petition to annul its determination that *440petitioner is ineligible for re-employment, and granting the petition to the extent of remanding the matter for a name-clearing hearing, unanimously affirmed, without costs.
Petitioner demonstrated “stigma plus,” i.e., defamation by the government, coupled with a likelihood of dissemination of the stigmatizing material that could significantly impair her ability to gain employment as a school psychologist in the future (see Matter of Swinton v Safir, 93 NY2d 758, 763-765 [1999]). The report of the Special Commissioner of Investigation, which sets forth in detail the findings of dishonesty that led to the placement of petitioner’s name on respondent’s “Ineligible/ Inquiry List” and recommends that these findings be considered should petitioner apply for any position in a New York City public school in the future, has already been disseminated not only within the Department of Education, but also to the Bronx County District Attorney’s Office and the State Department of Education. Concur — Saxe, J.P., DeGrasse, Freedman, AbdusSalaam and Manzanet-Daniels, JJ.